              Case 3:20-cv-07760-JCS Document 65 Filed 11/04/20 Page 1 of 2



1    Deepali A. Brahmbhatt (SBN 255646)
     Email: dbrahmbhatt@devlinlawfirm.com
2    DEVLIN LAW FIRM LLC
     3120 Scott Blvd. #13,
3    Santa Clara, CA 95054
     Telephone: (650) 254-9805
4
     Timothy Devlin (pro hac vice forthcoming)
5    Email: tdevlin@devlinlawfirm.com
     Devlin Law Firm LLC
6    1526 Gilpin Avenue
     Wilmington, DE 19806
7    Telephone: (302) 449-9010
8    Attorneys for Plaintiff
     SynKloud Technologies LLC
9
10
11
12                                 UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
14                                          SAN JOSE DIVISION
15   SYNKLOUD TECHNOLOGIES, LLC,                      Case No. 5:20-cv-7760
16          Plaintiff,
                                                      NOTICE OF CHANGE OF COUNSEL
17          vs.
18   ADOBE, INC.,
19                   Defendant.
20
21
22
23
24
25
26
27
28
                                                                              Case No. 20-cv-7760-VKD
                                    NOTICE OF CHANGE OF COUNSEL
              Case 3:20-cv-07760-JCS Document 65 Filed 11/04/20 Page 2 of 2



1           PLEASE TAKE NOTICE that John Lord, of One LLP, and Kevin J. Terrazas, of Cleveland

2    Terrazas PLLC, are no longer counsel of record for Plaintiff SynKloud Technologies, LLC (“Plaintiff”).

3           PLEASE TAKE NOTICE that the law firm and address of Deepali A. Brahmbhatt, counsel of

4    record for Plaintiff SynKloud Technologies, LLC (“Plaintiff”) has changed as follows:

5           Deepali A. Brahmbhatt
            DEVLIN LAW FIRM LLC
6           3120 Scott Blvd. #13,
7           Santa Clara, CA 95054
            Telephone: (650) 254-9805
8           dbrahmbhatt@devlinlawfirm.com

9           Plaintiff respectfully requests that all notices, pleadings and further correspondence be served on

10   the updated contact information herein.

11
                                                  Respectfully submitted,
12
     DATED: November 4, 2020                      /s/ Deepali A. Brahmbhatt_____
13                                                Deepali A. Brahmbhatt
14                                                DEVLIN LAW FIRM LLC
                                                  3120 Scott Blvd. #13,
15                                                Santa Clara, CA 95054
                                                  (650) 254-9805
16                                                dbrahmbhatt@devlinlawfirm.com
17                                                Timothy Devlin (pro hac vice forthcoming)
18                                                DEVLIN LAW FIRM LLC
                                                  1526 Gilpin Avenue
19                                                Wilmington, DE 19806
                                                  Telephone: (302) 449-9010
20                                                Email: tdevlin@devlinlawfirm.com
21                                                Attorneys for Plaintiff
                                                  SynKloud Technologies, LLC
22
23
24
25
26
27
28
                                                           1                           Case No. 4:19-cv-03629-YGR
                                     NOTICE OF CHANGE OF COUNSEL
